Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 2, 4, 5, 8, 9, 11, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US 4,477,079).
Regarding claim 1, White discloses a system to support a movement exercise of a person with an object (Abstract) comprising a detection device configured to detect an actual state of the object (Fig. 1), a sensor arrangement configured to detect at least one physiological parameter of the person (8), a determination device configured to determine a target state of the object based on the detected physiological parameter (20), and a display device configured to display an indication if the actual state differs from the target state (9).
Regarding claim 2, White discloses wherein the indication that is displayed by the display device indicates the target state of the object (col. 5 line 26: colored achievement lights … are selectively illuminated so as to provide the golfer with information regarding the actual speed of his golf swing relative to the desired or target speed thereof).
Regarding claim 4, White discloses wherein the sensor arrangement is configured to detect at least one of the following physiological parameters: heart rate, respiratory rate, oxygen concentration, blood sugar value, blood pressure, skin conduction resistance, myoelectric activity, electrical brain activity, a time parameter, a biokinematic parameter, or a biodynamic parameter (col. 9 line 7: golfer swings his club through the measuring zone, whereby to break parallel and horizontal beams of ambient light that ware supplied from stabilizer block to photodetectors).
Regarding claim 5, White discloses wherein the sensor arrangement is configured to detect the physiological parameter without contact or contact-based (col. 9 line 7: golfer swings his club through the measuring zone, whereby to break parallel and horizontal beams of ambient light that ware supplied from stabilizer block to photodetectors).
Regarding claim 8, White discloses wherein the sensor arrangement is configured to transmit the detected physiological parameter to the determination device wirelessly or by wire (Fig. 3).
Regarding claim 9, White discloses wherein the determining device is configured to assign the target state to the detected physiological parameter (Fig. 2).
Regarding claim 11, White discloses wherein the determining device is configured to determine the target state further based on a movement state of the object (col. 9 line 7: golfer swings his club through the measuring zone, whereby to break parallel and horizontal beams of ambient light that ware supplied from stabilizer block to photodetectors).
Regarding claim 12, White discloses wherein the determining device is configured to determine the target state further based on at least one of the following parameters an age of the person, a performance characteristic of the person, a training intensity level, a training duration, or a selection of targeted training units (col. 7 line 10: thumbwheel switch is set so as to establish a desired clubhead speed for the golfer). 
Regarding claim 14, White discloses wherein the determination device comprises a communication interface configured to set up a data transmission from the determination device to a computer system (Fig. 3).
Regarding claim 15, White discloses an analysis module configured to perform a comparison based on one or more of the detected actual state, the at least one detected physiological parameter, or the specific target state, and provide the indication to the display device based on the comparison object (col. 5 line 26: colored achievement lights … are selectively illuminated so as to provide the golfer with information regarding the actual speed of his golf swing relative to the desired or target speed thereof). 
Claims 16 and 17 recite a method and program product, respectively, comprising substantially the same limitations as those in claim 1 above.  They are accordingly rejected for the same reasons as given supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lochmann (US 2014/0330410 A1).
Regarding claim 3, Lochmann suggests—where White does not disclose—wherein the object is configured to transmit a position signal and wherein the detection device is adapted to receive the position signal and determine the actual state of the object based on the received position signal (¶ [0116]: real-time localization system can be … a video-based tracking system or a radio-based localization system which operates using active transmitters and corresponding receiver technology).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of White and Lochmann in order to make the measurement more accurate.
Regarding claim 6, Lochmann suggests—where White does not disclose—wherein the sensor arrangement is configured to record an infrared image of the person and to detect the at least one physiological parameter based on the recorded image (¶ [0116]: real-time localization system can be an infrared cinematographic system which operates with passive/reflective markers).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of White and Lochmann in order to make the measurement more accurate.
Regarding claim 7, White discloses wherein the sensor arrangement has a sensor configured to detect the physiological parameter (col. 9 line 7: golfer swings his club through the measuring zone, whereby to break parallel and horizontal beams of ambient light that ware supplied from stabilizer block to photodetectors).  Lochmann suggests—where White does not disclose—wherein the sensor is arranged in the object (¶ [0116]: real-time localization system can be … a video-based tracking system or a radio-based localization system which operates using active transmitters and corresponding receiver technology).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of White and Lochmann in order to make the measurement more accurate.
Regarding claim 13, Lochmann suggests—where White does not disclose—wherein the determining device is configured to determine the target state of the object further based on an actual state or target state of another object (1201).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of White and Lochmann in order to make the measurement more accurate.



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715